PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,822,178
Issue Date: 2 Sept 2014
Application No. 12/559,271
Filing or 371(c) Date: 14 Sep 2009
For: SWEETENER PREPARATIONS AND METHODS OF USE

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b) filed November 4, 2020, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

A maintenance fee payment is required in a patent at 3.5 years, 7.5-years, and 11.5 years from the date of issuance. The above-identified patent issued on September 2, 2014. The grace period for paying the maintenance fee due at 3.5 years expired on September 3, 2018. On November 4, 2020, petitioner filed the present petition, accompanied by a $500 maintenance fee and $525 petition fee.

Pursuant to 37 CFR 1.378(a), the Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional.  Any petition to accept an unintentionally delayed payment of a maintenance fee under 37 CFR 1.378(b) must include: 

The required maintenance fee set forth in § 1.20(e) through (g); 
The petition fee as set forth in § 1.17(m); and 
A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The petition does not satisfy item (3) above. Specifically, petitioner did not meet the requirement of 37 CFR 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

If a petition under 37 CFR 1.378 is filed more than two years after the date of expiration for nonpayment of a maintenance fee, the USPTO will require a statement containing additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 CFR 1.378(b) was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

MPEP 711.03(c) states that there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(A) the delay in reply that originally resulted in the abandonment;
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

The USPTO applies the same analysis to the evaluation of a petition to accept an unintentionally delayed maintenance fee under 37 CFR 1.378. 

In his Affidavit, Loren Miles states:

2.    I attempted to pay the 3.5 year maintenance fee on my own directly to the US Patent and Trademark Office via check, in summer 2018. The check was returned to me because the patent had already been expired.

3.    On the 3rd of October, 2018, I sent to my legal counsel, Kevin M. Welch, a copy of the returned check in the amount of $880.00 made out to the USPTO and a "Notice Of Non-Acceptance Of Patent Maintenance Fee." Further, I requested his assistance regarding this matter via e-mail,

4.    I advanced a retainer fee to Kevin M. Welch for IP legal services to be rendered, assuming this matter would have been "taken care of."

5.    I was recently advised by new patent counsel Michael G, Smith that I had just missed the 2-year deadline by 1-day to cure the issue that was outstanding when preparing for a different patent filing. I was shocked and dismayed that this was not resolved by the previous counsel, who I had reported to the California State Bar regarding his allowing several trademarks to be abandoned as a result of his lack of care.

Affidavit of Loren Miles, 11/04/20, pp. 1-2.

It appears that Loren Miles was the party with authority to pay the maintenance fee for this patent prior to its expiration on September 3, 2018. Thereafter, Mr. Miles gave his legal counsel, Kevin M. Welch, the authority to file a petition under 37 CFR 1.378(b) and pay the delayed maintenance fee. However, Mr. Miles does not explain what occurred in the first period of delay, which resulted in Mr. Miles’ failure to timely pay the 3.5-year maintenance fee on or before September 3, 2018. Additionally, petitioner did not provide any information regarding the second period of delay in the filing of the initial petition pursuant to 37 CFR 1.378(b). In particular, petitioner did not explain the agreement between Mr. Miles and Mr. Welch as to the filing of the initial petition to accept the delayed maintenance fee. Petitioner does not set forth the interactions and communications that occurred between Mr. Miles and Mr. Welch during this period. Petitioner does not state that he made a diligent attempted to contact Mr. Welch to determine the reason for Mr. Welch’s failure to file the petition under 37 CFR 1.378(b). Petitioner show try to obtain this information from Mr. Welch if possible. Any statement by petitioner must cover the first and second periods of delay, i.e., from when Mr. Miles learned that the patent had expired to the filing of the first petition to accept a delayed maintenance fee on November 4, 2020. The delays of Mr. Miles and Mr. Welch are relevant in determining whether the entire period was unintentional.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view of the above, the petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704. 

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571) 273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web

Questions concerning this decision may be directed to the undersigned (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET